Citation Nr: 1232687	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1983.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for a respiratory disorder.  He contends that he incurred a respiratory disorder as a result of his military service in the Air Force as a fuel specialist.  Specifically, he claims that his duties while serving at the fuel maintenance unit involved painting refueling vehicles in a heated painting barn as well as handling fuels and cleaning solvents at an extremely cold temperature.  He believes his current respiratory disorder is directly related to his exposure to highly-concentrated fuel vapors and hazardous paint fumes in conjunction with extreme temperatures.

The first medical evidence of record documenting the Veteran's respiratory disorder is a February 1998 private treatment record noting chronic obstructive pulmonary disease (COPD), with no further identifiable information relating to this condition.  A March 2004 VA treatment report noted an assessment of asthma and emphysema and that the Veteran reported episodes of shortness of breath.  It also noted that a COPD diagnosis was made 4 years ago.

The Veteran and his friends submitted various lay statements testifying to the fact that ever since his military service, the Veteran has exhibited breathing problems, such as repeated coughing and shortness of breath.  At a December 2009 Board hearing, the Veteran testified that a diagnosis of chronic bronchitis was made in 

service and he experienced bronchitis every winter until the symptoms improved when he moved to a warmer climate a few years following his military separation.  He stated that his respiratory condition exacerbated to a severe degree when he moved back to live with his family in Michigan, at which point he started seeking medical treatment for his respiratory disorder.

A veteran's statements, as well as other lay statements submitted in support of his claim, are competent evidence as to the factual matters of which he had first-hand knowledge, such as in-service observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is further noted that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although lay assertions do not constitute competent medical evidence on the diagnosis of a condition, they may serve to support a claim for service connection by demonstrating the presence of symptoms subject to lay observation.  38 U.S.C.A. § 1153(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see Buchanan, 451 F. 3d at 1336; 38 C.F.R. § 3.303(a).

Previously, in October 2011, the Board remanded the case for a new VA examination, which was obtained in November 2011.  However, the Board finds that the November 2011 VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  In its October 2011 remand, the Board specifically directed that the VA examiner must review and consider lay testimony provided by the Veteran and his friends regarding observable symptoms that he experienced ever since his military service; identify and take into consideration all other risk factors contributing to any respiratory disorder found, to include his post-service employment history and any life style choices affecting his respiratory health; and comment on whether symptoms of any respiratory disorder found are relieved by a warmer climate or exacerbated by a colder climate.  However, this has not been done.  RO compliance 

with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, although the November 2011 examiner made efforts to elicit information from the Veteran regarding his military service, such as the type of tasks performed as a fuel specialist, the circumstances surrounding the performance of his duties, the length, frequency, and the extent of his exposure to fuel vapors and paint fumes that may have caused a respiratory disorder, no further discussion was given regarding this information.  The VA examiner should have commented on whether the Veteran's claimed symptoms were consistent with his military duties, his complaints through the years, and whether the complaints are consistent with the currently diagnosed respiratory disorder.  Instead, the examiner reiterated verbatim the November 2010 VA's conclusory opinion that "the Veteran's COPD is at least as likely as not related to chronic tobacco abuse and smoking" and "not likely related to [his] history of exposure to fuel vapors and paint fumes during the active military service," which was found inadequate by the Board in its October 2011 remand.

Additionally, the Board instructed in its October 2011 remand that the RO must provide the Veteran with a final opportunity to provide the dates of any treatment he may have received for his respiratory condition at the Myrtle Beach Air Force Base in South Carolina; however, the RO failed to comply with this remand directive.  See Stegall, 11 Vet. App. at 271.  In this regard, it was noted that there is a heightened obligation to assist the Veteran in developing his claim, as nearly all of his service treatment records are not available.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Ussery v. Brown, 8 Vet. App. 64 (1995).  Under these circumstances, the Board finds that another remand is required to ensure compliance with prior remands.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his respiratory disorder since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact the Veteran and request specifically that he provide the approximate dates of any treatment that he received for his respiratory disorder at the U.S. Air Force Hospital Myrtle Beach, South Carolina.  The RO must notify the Veteran that failure to provide such information may result in the denial of this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the "duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Following receipt of this information, the RO must obtain any available records identified by the Veteran's response.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly 

explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the RO must obtain a supplemental medical opinion, from an appropriate VA examiner other than the November 2010 or November 2011 examiners.   The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  

Following a thorough review of all pertinent medical records and the lay statements of record regarding observable symptomatology, the examiner must provide an opinion as to whether the currently diagnosed respiratory disorder was caused or aggravated by the Veteran's military service, to include as due to his inservice exposure to fuel vapors and paint fumes.  In rendering this opinion, the examiner must consider and specifically address information from the Veteran regarding his military service, such as the type of tasks performed as a fuel specialist, the circumstances surrounding the performance of his duties, the length, frequency, and the extent of his exposure to fuel vapors and paint fumes that may cause a respiratory disorder.  The examiner must also comment on whether symptoms of any respiratory disorder found are relieved by a warmer climate or exacerbated by a colder climate.  The examiner must also identify and take into consideration 

all other risk factors contributing to any respiratory disorder found, to include his post-service employment history and any life style choices affecting his respiratory health.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


